WR-82,850-02
                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                       AUSTIN, TEXAS
                SUSAN HAWK                                                           Transmitted 4/8/2015 9:22:15 AM
                CRIMINAL DISTRICT ATTORNEY                                             Accepted 4/8/2015 9:28:12 AM
                                                                                                        ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                           CLERK

                                                                                         RECEIVED
April 8, 2015                                                                     COURT OF CRIMINAL APPEALS
                                                                                         4/8/2015
                                                                                    ABEL ACOSTA, CLERK
Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

        Re:     Court of Criminal Appeals Writ Nos. WR-82,850-01 and WR-82,850-02;
                Trial Court Cause Nos. W08-71994-V(A) and W11-00273-V(A);
                Ex parte Anthony Eugene Johnson

Dear Mr. Acosta:

       On March 13, 2015, the Dallas County District Clerk’s Office filed a Clerk’s Record in
the above-mentioned cases.1 That record contains the Applicant’s Proposed Findings of Fact and
Conclusions of Law, which were signed by the trial court on March 11, 2015. The State was not
served with a copy of the signed findings or otherwise notified of the trial court’s ruling (which
recommends that relief be granted in Applicant’s cases) until yesterday, April 7, 2015, when the
undersigned received a hard copy of the signed findings in her mailbox.

       Please allow this letter to serve as notice that, with all possible speed, the State will
prepare and file with the trial court, The State’s Objections to Applicant’s Proposed Findings of
Fact and Conclusions of Law in the above-mentioned cases.

                                                                  Sincerely,




                                                                  Christine Womble
                                                                  Assistant District Attorney
                                                                  State Bar No. 24035991
                                                                  Frank Crowley Courts Building
                                                                  133 N. Riverfront Blvd., LB-19
                                                                  Dallas, Texas 75207-4399
                                                                  (214) 653-3625
                                                                  (214) 653-3643 fax




1
 The Court’s website reflects that the record was received on March 18, 2015. The State notes that on
March 20, 2015, the Court granted a 60-day extension of time for findings to be completed.

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
        cc:     The Hon. Brandon Birmingham, Judge 292nd Judicial District Court (via email)
                Bruce Anton (via email)
                Randy Schaffer (via email)




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600

                                                 2